IN THE COURT OF APPEALS OF IOWA

                                      No. 20-1094
                                  Filed August 4, 2021


MIRZA CUFUROVIC,
     Plaintiff-Appellee,

vs.

TYSON FOODS, INC.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Tyson Foods, Inc. appeals the district court’s reversal of the workers

compensation commissioner’s decision affirming an arbitration decision by the

deputy commissioner. REVERSED AND REMANDED.



      Jason P. Wiltfang of Scheldrup Wiltfang Corridorlaw Group Iowa P.C.,

Cedar Rapids, for appellant.

      Joshua M. Moon of Dutton, Daniels, Hines, Kalkhoff, Cook & Swanson,

P.L.C., Waterloo, for appellee.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                          2


MAY, Presiding Judge.

       Mirza Cuforvic claims she is entitled to workers’ compensation benefits

because of a back injury she allegedly suffered during her employment with Tyson

Foods, Inc. The deputy commissioner concluded Cuforvic had not met her burden

of proof. The commissioner affirmed. The district court reversed. Tyson appeals

the district court’s determination.

       Our review is shaped “by the deference we are statutorily obligated to afford

the commissioner's findings of fact.” Mike Brooks, Inc. v. House, 843 N.W.2d 885,

889 (Iowa 2014).       “The legislature has by a provision of law vested the

commissioner with the discretion to make factual determinations.” Id.; see also id.

(noting medical causation is among the factual questions “vested in the

commissioner’s discretion”). As the “trier of fact,” it is the commissioner’s duty “to

determine the credibility of the witnesses, weigh the evidence, and decide the facts

in issue.” Arndt v. City of Le Claire, 728 N.W.2d 389, 394–95 (Iowa 2007). “We

are bound by the commissioner’s factual determinations if they are supported by

‘substantial evidence in the record before the court when that record is viewed as

a whole.’” Mike Brooks, Inc., 843 N.W.2d at 889 (quoting Iowa Code § 17A.19

(10)(f) (2009)); see also Sellers v. Emp. Appeal Bd., 531 N.W.2d 645, 646 (Iowa

Ct. App. 1995) (“The administrative process presupposes judgment calls are to be

left to the agency. Nearly all disputes are won or lost there.” (citation omitted)).

       Here, the deputy commissioner received causation opinions from three

physicians: Dr. Robert L. Gordon, Dr. Trevor R. Schmitz, and Dr. Arnold E.

Delbridge. Dr. Delbidge’s opinion supported Cuforovic’s claim of a work-related

injury. But the deputy commissioner discounted Dr. Delbridge’s opinion because—
                                            3


based on other evidence in the record and the deputy commissioner’s credibility

determinations—the deputy commissioner believed Dr. Delbridge misunderstood

Cuforovic’s work duties.       Specifically, the deputy commissioner believed

Dr. Delbridge’s   opinion   significantly   overstated   Cuforovic’s   lifting   duties.

Conversely, the deputy commissioner found Dr. Schmitz and Dr. Gordon had relied

on “the most accurate work history” for Cuforovic. Their opinions were “most

consistent with the facts surrounding” Cuforovic’s duties as the deputy

commissioner understood them. And their opinions were contrary to Cuforovic’s

claim. Dr. Gordon observed that “[t]he history as provided to [him] by Ms. Cufurovic

and the records that [he] reviewed do not support her current condition being work

related.”   Dr. Schmitz opined Cuforvic’s “alleged back condition is related to

personal conditions that are unrelated to her job duties.” These opinions provided

substantial evidence to support the deputy commissioner’s conclusion that

Cufurovic “failed to carry her burden of proof to establish that her low back injury

arose out of and in the course of her employment with Tyson.” Likewise, these

opinions provided substantial evidence to support the commissioner’s order

affirming the deputy commissioner’s determinations and dismissing Cufurovic’s

petition.

       As the district court found, however, the record might also have supported

different factual determinations and a different outcome. But it is not our role to

“determine whether the evidence supports a different finding.” Cedar Rapids

Cmty. School Dist. v. Pease, 807 N.W.2d 839, 845 (Iowa 2011); see also Arndt,

728 N.W.2d at 394 (noting courts should not decide whether certain “evidence

‘trumps’ other evidence or whether one piece of evidence is ‘qualitatively weaker’
                                         4


than another piece of evidence”). Rather, our role is simply to “determine[] whether

substantial evidence supports” the commissioner’s findings “according to those

witnesses whom the [commissioner] believed.” Arndt, 728 N.W.2d at 395 (second

alteration in original) (citation omitted); see Pease, 807 N.W.2d at 845 (noting “our

task is to determine whether substantial evidence, viewing the record as a whole,

supports the findings actually made”). The opinions of Dr. Schmitz and Dr. Gordon

provided the necessary support.

       We reverse and remand for entry of a judgment affirming the commission.

       REVERSED AND REMANDED.